department of the treasury internal_revenue_service washington d c tax exempt and govern ment entities division contact person identification_number telephone number employer_identification_number uil number release date date date legend association x dear we have considered your ruling_request dated june as amended on january concerning your proposal to provide welfare benefits to certain actively employed and retired non-member staff of the state and local affiliates of association facts you are a voluntary employees' beneficiary association veba exempt under sec_501 c of internal_revenue_code the association established and controls you you provide certain life accidental death and dismemberment and other insurance benefits to the association's members the association your sponsor is a national labor_union recognized as exempt under sec_501 c the association operates through a network of affiliated state and local associations the association charters these affiliates and requires that they meet certain standards in order to retain their affiliation with association the association requires members of its state and local affiliates to join the association unless they are otherwise ineligible because of this structure nearly all members of the association's state and local affiliates are also members of the association you propose to amend your plan to allow participation by certain actively employed and retired staff of the association's state and local affiliates proposed participants the proposed participants are not members of and are not eligible for membership in the association or its state and local affiliates you estimate the number of proposed participates to be 2dollar_figure you certify that on at least one day of each quarter of your taxable_year percent of your total membership consists of members of the association and its affiliates rulings requested you have requested the following rulings the participation of non-member actively employed and retired staff of the association's state and local affiliates will not jeopardize your exempt status under sec_501 a as an organization described in sec_501 c law sec_501 c exempts vebas from federal income if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual tax a veba provides for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries sec_1 c -1 provides that for an organization to be described in sec_501 c it must be an employees' association membership in the association must be voluntary the organization must provide for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and substantially_all of its operations are in furtherance of providing such benefits and no part of the net_earnings of the organization can inure other than by payment of the permitted benefits to the benefit of any private_shareholder_or_individual sec_1 c -2 a provides that the membership of a veba must consist of individuals who become entitled to participate by reason of their being employees and whose eligibility for membership is defined by reference to objective standards that constitute an employment-related common bond among such individuals typically those eligible for membership in a veba are defined by reference to a common employer or affiliated employers to coverage under one or more collective bargaining agreements with respect to benefits provided by reason of such agreement s to membership in a labor_union or to membership in one or more locals of a national or international labor_union for example membership in veba might be open to all employees of a particular employer or to employees in specified job classifications working for certain employers at specified locations and who are entitled to benefits by reason of one or more collective bargaining agreements in addition employees of one or more employers engaged in the same line_of_business in the same geographic locale will be considered to share an employment-related bond for purposes of an organization through which their employers provide benefits employees of a labor_union also will be considered to share an employment-related common bond with members of the union and employees of a veba will be considered to share an employment-related common bond with members of the veba whether a group of individuals is defined by reference to a permissible standard or standards is a question to be determined with regard to all the facts and circumstances taking into account the guidelines set forth in this paragraph exemption will not be denied merely because the membership of an association includes some individuals who are not employees within the meaning of sec_1 c -2 b provided that such individuals share an employment-related bond with the employee-members such individuals may include for example the proprietor of a business whose employees are members of the association for purposes of the preceding two sentences an association will be considered to be composed of employees if percent of the total membership of the association on one day of each quarter of the association's taxable_year consists of employees within the meaning of sec_1 c b sec_1 c -2 b provides that whether an individual is an employee is determined by reference to the legal and bona_fide relationship of employer and employee the term employee includes the following an individual who is considered an employee i for employment_tax purposes under subtitle c of the internal_revenue_code and the regulations thereunder or ii for purposes of a collective bargaining agreement whether or not the individual could qualify as an employee under applicable common_law rules this would include any person who is considered an employee for purposes of the labor management relations act of stat as amended u s c an individual who became entitled to membership in the association by reason of being or having been an employee thus an individual who would otherwise qualify under this paragraph will continue to qualify as an employee even though such individual is on leave of absence works temporarily for another employer or as an independent_contractor or has been terminated by reason of retirement disability or layoff for example an individual who in the normal course of employment is employed intermittently by more than one employer in an industry characterized by short-term employment by several different employers will not by reason of temporary unemployment cease to be an employee within the meaning of this paragraph the surviving_spouse and dependents of an employee if for purposes of the percent test of sec_1 c -2 a they are considered to be members of the association in 795_f2d_1303 7th cir the court invalidated a regulation under sec_501 c that required all employees to be of the same geographic locale n nonetheless the court confirmed t hat the quintessential element of a sec_501 c tax-exempt veba is the commonality of interests among its employee members analysis your information establishes that you are a veba recognized under sec_501 c providing certain welfare benefits to the members of the association you propose to amend your governing instrument to provide benefits to certain active and retired staff of the association's state and local affiliates who are not members of the association or its state and local affiliates proposed participants the membership of a veba must consist of individuals who became entitled to participate by reason of their being employees and whose eligibility for membership is defined by reference to objective standards that constitute an employment-related common bond among such individuals sec_1 c -2 a the proposed participants are all active or retired employees of the association's state and local affiliates sec_1_501_c_9_-2 thus the issue is whether the proposed participants share an employment-related common bond with the members of the association and its state and local affiliates even though the proposed participants are not members of the association they share an employment-related common bond with members of the association and with members of the state and local affiliates of the association the purpose of requiring an employment-related common bond is to evidence a commonality of interests among the veba's employee members 795_f2d_1303 7th cir the regulations list several categories of individuals that will be considered to share an employment related common bond employees of one or more employers engaged in the same line_of_business in the same geographic locale employees of a labor_union with the members of that labor_union employees of a veba with the members of that veba sec_1 c -2 a the same commonality of interests that exists between the employees of the labor_union or veba and its respective members exists between the proposed participants and the members of the association's state and local affiliates accordingly the proposed participants share an employment-related common bond with the members of the state and local affiliates who are also the members of the association conclusion based on the foregoing we rule as follows the participation of non-member actively employed and retired staff of the association's state and local affiliates will not jeopardize your exempt status under sec_501 a as an organization described in sec_501 c this ruling is based on the representation that at least of your total membership consists of members the association and its state and local affiliates on one day of each quarter of your taxable_year see sec_1_501_c_9_-2 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_611 k of the code provides that it may not be used or cited by others as precedent this ruling is based on the' facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore lieber manager exempt_organizations technical group enclosure notice
